DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 10/07/2019.  Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature compensation module”, “first Wheatstone bridge circuit module” and “second Wheatstone bridge circuit module” in claims 7, 10-12 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 26-28, 30-34 and the corresponding paragraphs appears to disclose the recited modules to be circuits made up of different circuit elements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (U.S. 2017/0285799) in view of Picciotto (U.S. 2016/0195955).
Regarding claim 1, Iuchi teaches: A touch sensor ([0067]… “display apparatus with a touch detection function”) comprising: 
a base layer (glass substrate 21 in Fig. 6); 
a first electrode member (drive electrodes COML (drive electrode blocks) in Fig. 5) comprising first touch electrodes arranged on the base layer along a first direction and electrically connected to one another in the first direction (see the drive electrodes COML (drive electrode blocks) in Figs. 5 and 6; [0096]… “the drive electrode blocks correspond to the drive electrode E1 in the basic principle of touch detection”); 
a second electrode member (touch detection electrodes TDL in Fig. 5) comprising second touch electrodes arranged on the base layer along a second direction intersecting the first direction and electrically connected to one another in the second direction (see the touch detection electrodes TDL in Fig. 5; [0096]… “the touch detection electrodes TDL correspond to the touch detection electrode E2”); 
a first strain gauge comprising first resistance lines electrically connected to one another in the first direction (force detectors 71 in Fig. 9; [0103]… “the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain”); and 
a second strain gauge comprising second resistance lines which are electrically connected to one another in the second direction (force detectors 72 in Fig. 9; [0103]… “the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain”);
wherein the first electrode member is insulated from the second electrode member (Fig. 2; [0076]… “a drive electrode E1 and a touch detection electrode E2 facing each other with a dielectric D interposed therebetween”), and 
Iuchi does not explicitly teach: the first touch electrodes comprising first openings; the second touch electrodes comprising second openings; the first gauge disposed in the first openings and the second gauge disposed in the second openings; wherein the first strain gauge is insulated from the second strain gauge.
see Fig. 7); the second touch electrodes comprising second openings (see Fig. 7); the first gauge disposed in the first openings and the second gauge disposed in the second openings ([0051]… “center portions of the low-impedance drive-side of the capacitance sensors are open in the capacitive drive 614 layer. The opening corresponds to the footprint of the pressure sensors 508 disposed within the pressure sensors 606 layer. Thus, when the layers are joined in a stack, the capacitive drive lines are configured route around the positions of the pressure sensors 508 and thereby enable nesting of the pressure sensors 508 within the openings as represented in FIG. 7”; [0052]-[0053]...“the pressure sensor drive lines 704 may be disposed parallel with and inboard of capacitive drive lines 702. For example the pressure sensor drive lines 704 in FIG. 7 are depicted as being routed parallel to the capacitive drive lines 702 within the openings, gaps, or channels formed between capacitive drive lines 702. Thus, the capacitive drive lines 702 and pressure sensor drive lines 704 may be co-located in one of the layers, such as being disposed within the capacitive drive 614 layer of FIG. 6. Capacitive sense lines 706 and pressure sense lines 708 may be contained in the pressure sensors 606 layer and capacitive sensor 610 layer respectively. The capacitive sense lines may also be open on the interior (as shown in FIG. 6)”). Picciotto further teaches “…dielectric spacer material may be employed between layers to further isolate components in the different layers. Capacitive sense lines 706 and pressure sense lines 708 may run parallel to one another, perpendicular to the drive lines, in different respective layers and/or in different coordinate positions within the array or grid” ([0053]).
[0014]).

Regarding claim 2, the combination of Iuchi and Picciotto teaches the invention of claim 1 as discussed above. Picciotto further teaches: wherein the first electrode member further comprises first connectors respectively connecting pairs of adjacent first touch electrodes in the first direction (see the connectors between the drive lines of drive layer 614 in Fig. 6), wherein the second electrode member further comprises second connectors respectively connecting pairs of adjacent second touch electrodes in the second direction (see the connectors between the sense lines of capacitive sensor 610 in Fig. 6), and wherein the first connectors and the second connectors are disposed in different layers (see Fig. 6).

Regarding claim 3, the combination of Iuchi and Picciotto teaches the invention of claim 2 as discussed above.  Picciotto further teaches: wherein the first strain gauge further comprises first connecting lines respectively connecting pairs of adjacent first resistance lines in see the pressure sensor drive lines 704 in Fig. 7), wherein the second strain gauge further comprises second connecting lines respectively connecting pairs of adjacent second resistance lines in the second direction and insulated from the first connecting lines (see the pressure sense lines 708 in Fig. 7), and wherein the first connecting lines and the second connecting lines are disposed in different layers (Figs. 6 and 7; [0052]-[0053]… “the pressure sensor drive lines 704 may be disposed parallel with and inboard of capacitive drive lines 702. For example the pressure sensor drive lines 704 in FIG. 7 are depicted as being routed parallel to the capacitive drive lines 702 within the openings, gaps, or channels formed between capacitive drive lines 702. Thus, the capacitive drive lines 702 and pressure sensor drive lines 704 may be co-located in one of the layers, such as being disposed within the capacitive drive 614 layer of FIG. 6. Capacitive sense lines 706 and pressure sense lines 708 may be contained in the pressure sensors 606 layer and capacitive sensor 610 layer respectively”).

Regarding claim 4, the combination of Iuchi and Picciotto teaches the invention of claim 3 as discussed above.  Picciotto further teaches: wherein the second connectors are disposed in the same layer as the second connecting lines (see Fig. 7).

Regarding claim 5, the combination of Iuchi and Picciotto teaches the invention of claim 4 as discussed above.  Picciotto further teaches: wherein the first touch electrodes and the second touch electrodes comprise a metal mesh structure ([0149]… “The above mentioned electrodes having a mesh structure and the dummy electrodes DD may be made of metal”).

[0149]… “The above mentioned electrodes having a mesh structure and the dummy electrodes DD may be made of metal”).

Regarding claim 9, the combination of Iuchi and Picciotto teaches the invention of claim 1 as discussed above. Iuchi further teaches: wherein the touch sensor is configured to: detect a location of touch input based on mutual capacitance variations between the first touch electrodes and the second touch electrodes generated in response to the touch input ([0067]… “The display device with a touch detection function 10 may be a device in which the capacitive touch detecting device 30 is mounted on the liquid crystal display device 20 including liquid crystal display elements serving as display elements”; as shown in Fig. 2, a capacitance element C includes a pair of electrodes, that is, a drive electrode E1 and a touch detection electrode E2 facing each other with a dielectric D interposed therebetween) and detect a pressure and the location of the touch input based on resistance variations in the first and second strain gauges generated in response to the touch input ([0103]…. “… the display apparatus with a touch detection function 1 can detect force (force applied by a touch operation), which generates a strain in the display apparatus with a touch detection function 1, based on a change in the electrical resistance value of the force detectors 71 and 72. In the following description, a term "force detection" indicates detection of presence of force (force applied by a touch detection) that generates a strain in the display apparatus with a touch detection function 1 and detection of the magnitude of force using the force detectors 71 and 72”).

Regarding claim 10, the combination of Iuchi and Picciotto teaches the invention of claim 9 as discussed above. The combination of Iuchi and Picciotto, as modified above, further teaches: a first Wheatstone bridge circuit module electrically connected to the first strain gauge (Iuchi, [0114]… “As illustrated in FIG. 14, the circuit configuration related to force detection may have a configuration in which the configuration T including the force detector (force detector 71 or 72) is used as one electrical resistor the resistance value of which is unknown among four electrical resistors included in a Wheatstone bridge H”).
The combination of Iuchi and Picciotto does not explicitly teach: a second Wheatstone bridge circuit module electrically connected to the second strain gauge. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure a second Wheatstone bridge circuit module electrically connected to the second strain gauge, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Claim 7-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (U.S. 2017/0285799) in view of Picciotto (U.S. 2016/0195955), and further in view of Pedder (US 20170285864).
Regarding claim 7, the combination of Iuchi and Picciotto teaches the invention of claim 1 as discussed above. The combination of Iuchi and Picciotto does not teach: a temperature 
However, Pedder teaches: a temperature compensation module disposed between the base layer and the first strain gauge, the temperature compensation module comprising a first temperature compensation pattern and a second temperature compensation pattern, wherein the first temperature compensation pattern is insulated from the second temperature compensation pattern (see Figs. 4A-4C; [0038]… “Each force-sensitive structure may include two or more strain-sensitive elements. In one configuration, a force-sensitive structure includes a strain-sensitive element (e.g., a first strain-sensitive element) and a pair of reference elements (e.g., a second and third strain-sensitive element) positioned proximate to the strain-sensitive element. The strain-sensitive element and reference elements may be formed from the same material but may have major or dominant traces that are arranged transverse (e.g., orthogonal) to one another”; [0069]… “FIGS. 4A-4C illustrate example force-sensitive structures 410 having pairs of strain-sensitive elements 418 and reference elements 420 within separate layers of the force-sensitive structures”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Iuchi and Picciotto to incorporate the teaching of Pedder to dispose a temperature compensation module between the base layer and the first strain gauge, and to configure the temperature compensation module to comprise a first temperature compensation pattern and a second temperature [0002]).

Regarding claim 8, the combination of Iuchi, Picciotto and Pedder teaches the invention of claim 1 as discussed above. Pedder further teaches: wherein the first temperature compensation pattern overlaps with the first strain gauge in a plan view and comprises first temperature compensation resistance lines having the same shape as the overlapping first resistance lines, and wherein the second temperature compensation pattern overlaps with the second strain gauge in the plan view and comprises second temperature compensation resistance lines having the same shape as the overlapping second resistance lines (see Figs. 4A-4C; [0038]… “Each force-sensitive structure may include two or more strain-sensitive elements. In one configuration, a force-sensitive structure includes a strain-sensitive element (e.g., a first strain-sensitive element) and a pair of reference elements (e.g., a second and third strain-sensitive element) positioned proximate to the strain-sensitive element. The strain-sensitive element and reference elements may be formed from the same material but may have major or dominant traces that are arranged transverse (e.g., orthogonal) to one another”; [0069]… “FIGS. 4A-4C illustrate example force-sensitive structures 410 having pairs of strain-sensitive elements 418 and reference elements 420 within separate layers of the force-sensitive structures”).

[0067]… “display apparatus with a touch detection function”) comprising: 
a first base layer (glass substrate 21 in Fig. 6); 
a first electrode member (drive electrodes COML (drive electrode blocks) in Fig. 5) comprising first touch electrodes arranged on the first base layer along a first direction and electrically connected to one another in the first direction (see the drive electrodes COML (drive electrode blocks) in Fig. 5; [0096]… “the drive electrode blocks correspond to the drive electrode E1 in the basic principle of touch detection”);
a second electrode member (touch detection electrodes TDL in Fig. 5) comprising second touch electrodes arranged on the first base layer along a second direction intersecting the first direction and electrically connected to one another in the second direction (see the touch detection electrodes TDL in Fig. 5; [0096]… “the touch detection electrodes TDL correspond to the touch detection electrode E2”);
a first strain gauge comprising first resistance lines electrically connected to one another in the first direction(force detectors 71 in Fig. 9; [0103]… “the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain”); and 
Iuchi does not explicitly teach: the first touch electrodes comprising first openings; the second touch electrodes comprising second openings; the first gauge disposed in the first openings.
However, Picciotto teaches: the first touch electrodes comprising first openings (see Fig. 7); the second touch electrodes comprising second openings (see Fig. 7); the first gauge disposed in the first openings ([0051]… “center portions of the low-impedance drive-side of the capacitance sensors are open in the capacitive drive 614 layer. The opening corresponds to the footprint of the pressure sensors 508 disposed within the pressure sensors 606 layer. Thus, when the layers are joined in a stack, the capacitive drive lines are configured route around the positions of the pressure sensors 508 and thereby enable nesting of the pressure sensors 508 within the openings as represented in FIG. 7”; [0052]-[0053]...“the pressure sensor drive lines 704 may be disposed parallel with and inboard of capacitive drive lines 702. For example the pressure sensor drive lines 704 in FIG. 7 are depicted as being routed parallel to the capacitive drive lines 702 within the openings, gaps, or channels formed between capacitive drive lines 702. Thus, the capacitive drive lines 702 and pressure sensor drive lines 704 may be co-located in one of the layers, such as being disposed within the capacitive drive 614 layer of FIG. 6. Capacitive sense lines 706 and pressure sense lines 708 may be contained in the pressure sensors 606 layer and capacitive sensor 610 layer respectively. The capacitive sense lines may also be open on the interior (as shown in FIG. 6)”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Iuchi to incorporate the teaching of Picciotto to configure the first touch electrodes to comprise first openings; to configure the second touch electrodes to comprise second openings; and to configure the first gauge to be disposed in the first openings. The motivation of combining these analogous arts is to provide more cost effective and smaller (e.g., thinner) devices due to the combined use of layers for multiple purposes and co-location of different sensors in a common array ([0014]).
The combination of Iuchi and Picciotto does not explicitly teach: a first temperature compensation pattern disposed between the first base layer and the first strain gauge, wherein 
However, Pedder teaches: a first temperature compensation pattern (reference element 420 in Fig. 4C) disposed between the first base layer and the first strain gauge (reference element 420 is disposed between substrate  412 and the strain-sensitive element 418 as shown in Fig. 4C), wherein the first temperature compensation pattern overlaps with the first strain gauge in a plan view (see Fig. 4C), and wherein the first temperature compensation pattern is formed of the same material as the first strain gauge ([0072]… “the strain-sensitive element 418 and reference element 420 may be formed with the same conductive material”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of combination of Iuchi and Picciotto to incorporate the teaching of Pedder to configure a first temperature compensation pattern to be disposed between the first base layer and the first strain gauge, wherein the first temperature compensation pattern overlaps with the first strain gauge in a plan view, and wherein the first temperature compensation pattern is formed of the same material as the first strain gauge. The motivation of combining these analogous arts is to provide force sensors that use direction-dependent strain elements to compensate for environmental conditions ([0002]).

glass substrate 31 in Fig. 6).
Iuchi does not teach: the second base layer is disposed between the first strain gauge and the first temperature compensation pattern, wherein the first temperature compensation pattern is disposed between the first and second base layers. 
However, Pedder teaches: the substrate includes a first substrate layer and a second substrate layer. A first strain-relief feature is formed into the first substrate layer between the strain-sensitive element and the first reference element. A second strain-relief feature is formed into the first substrate layer between the strain-sensitive element and the second reference element ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Iuchi and Picciotto to incorporate the teaching of Pedder to configure the second base layer is disposed between the first strain gauge and the first temperature compensation pattern, wherein the first temperature compensation pattern is disposed between the first and second base layers. The motivation of combining these analogous arts is to provide force sensors that use direction-dependent strain elements to compensate for environmental conditions ([0002]). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. 

Regarding claim 16, the combination of Iuchi, Picciotto and Pedder teaches the invention of claim 15 as discussed above. The combination of Iuchi and Picciotto, as modified Iuchi, force detectors 72 in Fig. 9; [0103]… “the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain”), which are disposed in the second openings and electrically connected to one another in the second direction (Picciotto, [0051]… “center portions of the low-impedance drive-side of the capacitance sensors are open in the capacitive drive 614 layer. The opening corresponds to the footprint of the pressure sensors 508 disposed within the pressure sensors 606 layer. Thus, when the layers are joined in a stack, the capacitive drive lines are configured route around the positions of the pressure sensors 508 and thereby enable nesting of the pressure sensors 508 within the openings as represented in FIG. 7”; [0052]-[0053]...“the pressure sensor drive lines 704 may be disposed parallel with and inboard of capacitive drive lines 702. For example the pressure sensor drive lines 704 in FIG. 7 are depicted as being routed parallel to the capacitive drive lines 702 within the openings, gaps, or channels formed between capacitive drive lines 702. Thus, the capacitive drive lines 702 and pressure sensor drive lines 704 may be co-located in one of the layers, such as being disposed within the capacitive drive 614 layer of FIG. 6. Capacitive sense lines 706 and pressure sense lines 708 may be contained in the pressure sensors 606 layer and capacitive sensor 610 layer respectively. The capacitive sense lines may also be open on the interior (as shown in FIG. 6)”)).
The combination of Iuchi and Picciotto does not teach: a second temperature compensation pattern disposed between the first base layer and the second strain gauge, wherein the second strain gauge is insulated from the first strain gauge, and wherein the 
However, Pedder teaches: the substrate includes a first substrate layer and a second substrate layer. A first strain-relief feature is formed into the first substrate layer between the strain-sensitive element and the first reference element. A second strain-relief feature is formed into the first substrate layer between the strain-sensitive element and the second reference element ([0007]). Pedder further teaches “A reference element (e.g., a second strain-sensitive element) 420 is formed below the strain-sensitive element 418, with the thin dielectric layer 413 disposed between the strain-sensitive element 418 and the reference element 420. The dielectric layer 413 may be formed from an appropriate material, such as, but not limited to: plastic, metal, ceramic, glass, polyimide, polyethylene terephthalate, or any combination thereof. The reference element 420 may be deposited or otherwise disposed on a second side of the thin dielectric layer 413 opposite the strain-sensitive element 418, with the thin dielectric layer 413 being affixed to the substrate 412 by an adhesive layer. In some embodiments, the reference element 420 may be formed on a surface of the substrate 412, to which the thin dielectric layer 413 is affixed by an adhesive layer” ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Iuchi and Picciotto to incorporate the teaching of Pedder to configure the second base layer is disposed between the first strain gauge and the first temperature compensation pattern, wherein the first temperature compensation pattern is disposed between the first and second base layers. The motivation of combining these analogous arts is to provide force sensors that use direction-[0002]). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. 

Regarding claim 17, the combination of Iuchi, Picciotto and Pedder teaches the invention of claim 16 as discussed above. The combination of Iuchi and Picciotto does not explicitly teach: an insulating layer disposed between the first and second temperature compensation patterns.
However, Pedder teaches “A reference element (e.g., a second strain-sensitive element) 420 is formed below the strain-sensitive element 418, with the thin dielectric layer 413 disposed between the strain-sensitive element 418 and the reference element 420. The dielectric layer 413 may be formed from an appropriate material, such as, but not limited to: plastic, metal, ceramic, glass, polyimide, polyethylene terephthalate, or any combination thereof. The reference element 420 may be deposited or otherwise disposed on a second side of the thin dielectric layer 413 opposite the strain-sensitive element 418, with the thin dielectric layer 413 being affixed to the substrate 412 by an adhesive layer. In some embodiments, the reference element 420 may be formed on a surface of the substrate 412, to which the thin dielectric layer 413 is affixed by an adhesive layer” ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Iuchi and Picciotto to incorporate the teaching of Pedder to dispose an insulating layer between the first and second temperature compensation patterns. The motivation of combining these analogous arts is to provide force sensors that use direction-dependent strain elements to compensate for [0002]). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. 

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi (U.S. 2017/0285799) in view of Picciotto (U.S. 2016/0195955), and further in view of Oh (U.S. 2018/0061899).
Regarding claim 18, Iuchi teaches: A display device (A display apparatus with a touch detection function 1 in Fig. 1) comprising: 
a base substrate (glass substrate 21 in Fig. 6); 
a light-emitting element disposed on the base substrate ( see a light-emitting layer 56 in Fig. 57); 
first touch electrodes disposed on the thin-film encapsulation layer and electrically connected to one another along a first direction (see the drive electrodes COML (drive electrode blocks) in Fig. 5; [0096]… “the drive electrode blocks correspond to the drive electrode E1 in the basic principle of touch detection”); 
second touch electrodes disposed on the thin-film encapsulation layer and electrically connected to one another along a second direction intersecting the first direction (see the touch detection electrodes TDL in Fig. 5; [0096]… “the touch detection electrodes TDL correspond to the touch detection electrode E2”); 
first resistance lines electrically connected to one another in the first direction (force detectors 71 in Fig. 9; [0103]… “the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain”); and 
force detectors 72 in Fig. 9; [0103]… “the electrical resistance value of the force detectors 71 and 72 changes depending on the degree of the strain”), 
wherein the first touch electrodes are insulated from the second touch electrodes (Fig. 2; [0076]… “a drive electrode E1 and a touch detection electrode E2 facing each other with a dielectric D interposed therebetween”).
Iuchi does not explicitly teach: the first touch electrodes comprising first openings; the second touch electrodes comprising second openings; the first gauge disposed in the first openings and the second gauge disposed in the second openings; wherein the first resistance lines are insulated from the second resistance lines.
However, Picciotto teaches: the first touch electrodes comprising first openings (see Fig. 7); the second touch electrodes comprising second openings (see Fig. 7); the first resistance lines disposed in the first openings and the second resistance lines disposed in the second openings ([0051]… “center portions of the low-impedance drive-side of the capacitance sensors are open in the capacitive drive 614 layer. The opening corresponds to the footprint of the pressure sensors 508 disposed within the pressure sensors 606 layer. Thus, when the layers are joined in a stack, the capacitive drive lines are configured route around the positions of the pressure sensors 508 and thereby enable nesting of the pressure sensors 508 within the openings as represented in FIG. 7”; [0052]-[0053]...“the pressure sensor drive lines 704 may be disposed parallel with and inboard of capacitive drive lines 702. For example the pressure sensor drive lines 704 in FIG. 7 are depicted as being routed parallel to the capacitive drive lines 702 within the openings, gaps, or channels formed between capacitive drive lines 702. Thus, the capacitive drive lines 702 and pressure sensor drive lines 704 may be co-located in one of the layers, such as being disposed within the capacitive drive 614 layer of FIG. 6. Capacitive sense lines 706 and pressure sense lines 708 may be contained in the pressure sensors 606 layer and capacitive sensor 610 layer respectively. The capacitive sense lines may also be open on the interior (as shown in FIG. 6)”). Picciotto further teaches “…dielectric spacer material may be employed between layers to further isolate components in the different layers. Capacitive sense lines 706 and pressure sense lines 708 may run parallel to one another, perpendicular to the drive lines, in different respective layers and/or in different coordinate positions within the array or grid” ([0053]).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Iuchi to incorporate the teaching of Picciotto to configure the first touch electrodes to comprise first openings; to configure the second touch electrodes to comprise second openings; and to configure the first resistance lines to be disposed in the first openings and the second resistance lines to be disposed in the second openings; wherein the first resistance lines are insulated from the second resistance lines. The motivation of combining these analogous arts is to provide more cost effective and smaller (e.g., thinner) devices due to the combined use of layers for multiple purposes and co-location of different sensors in a common array ([0014]).
The combination of Iuchi and Picciotto does not explicitly teach: a thin-film encapsulation layer disposed on the light-emitting element.
However, Oh teaches: a thin-film encapsulation layer disposed on the light-emitting element ([0009]… “an encapsulation unit disposed on the light emitting elements”).
[0002]).

Regarding claim 19, the combination of Iuchi, Picciotto and Oh teaches the invention of claim 18 as discussed above. Oh further teaches: wherein the thin-film encapsulation layer (encapsulation unit 140 in Fig. 4) comprises a first inorganic film (first inorganic encapsulation layer 142 in Fig. 4), an organic film disposed on the first inorganic film (organic encapsulation layer 144 in Fig. 4), and a second inorganic film disposed on the organic film (second inorganic encapsulation layer 146 in Fig. 4), and wherein the first touch electrodes, the second touch electrodes, the first resistance lines, and the second resistance lines are disposed on the second inorganic film (Fig. 4; the touch sensing lines 154 and the touch driving lines 152 are disposed over the second inorganic encapsulation layer; as such Iuchi’s first and second resistance lines would be over the inorganic encapsulation layer ).

Allowable Subject Matter
Claim 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A touch sensor having all the claimed features of applicant's invention, specifically including  "wherein the first Wheatstone bridge circuit module comprises: a first output node; a second output node; a first node to which a driving voltage is applied; and a second node which is connected to a ground source, wherein the second Wheatstone bridge circuit module comprises: a third output node; a fourth output node; a third node to which a driving voltage is applied; and a fourth node which is connected to the ground source, wherein the first strain gauge is electrically connected between the first node and the first output node, and wherein the second strain gauge is electrically connected between the third node and the third output node", as set forth in claim 11.
Regarding claim 12, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A touch sensor having all the claimed features of applicant's invention, specifically including  " a temperature compensation module comprising: first temperature compensation pattern overlapping the first strain gauge; and second temperature compensation pattern overlapping the second strain gauge; a first Wheatstone bridge circuit module comprising: a first output node; a second output node; a first node to which a driving voltage is applied; and a second node which is connected to a ground source; and a second Wheatstone bridge circuit module comprising: a third output node; a fourth output node; a third node to which a driving voltage is applied; and a fourth node which is connected to the 
Claim 13 is objected to by virtue of its dependency on objected claim 12.

Regarding claim 20, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display device having all the claimed features of applicant's invention, specifically including  “a temperature compensation module disposed between the thin-film encapsulation layer and the first resistance lines, the temperature compensation module comprising: first temperature compensation patterns having the same shape as the first resistance lines; and second temperature compensation patterns having the same shape as the second resistance lines, wherein the first and second temperature compensation patterns are formed of the same material as the first resistance lines", as set forth in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622